internal_revenue_service number release date index number ---------------------------------------------- ------------------------------------------------ ---------------------------------- attention ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita b01 plr-152614-07 date date in re request for an extension of time to file a duplicate form_3115 legend taxpayer --------------------------------------------------------------------------- date a -------------------------- dear ------------- this letter responds to a request for an extension of time under sec_301_9100-1 of the procedure and administration regulations for taxpayer to file a signed duplicate copy of a form_3115 application_for change in accounting_method with the internal_revenue_service irs national_office this request was made in accordance with sec_301_9100-3 facts taxpayer timely filed its consolidated federal_income_tax return for the tax_year ending date a year_of_change together with an original form_3115 filed pursuant to section dollar_figure of revproc_2002_9 2002_1_cb_327 to change its method_of_accounting for liabilities for professional service fees under revproc_2007_14 2007_4_irb_357 however taxpayer inadvertently failed to file a signed duplicate copy of the form_3115 with the irs national_office as required by section a of revproc_2002_9 in particular after timely filing the original form_3115 with its consolidated federal_income_tax return taxpayer discovered that the individual who was instructed to and was responsible for timely filing the separate copies of the form_3115 had neglected to send a signed duplicate copy to the irs national_office plr-152614-07 law and analysis revproc_2002_9 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer's method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_2002_9 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2002_9 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 conclusion based solely on the facts and representations submitted including affidavits we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is hereby granted for taxpayer to file the necessary copy of the form_3115 with the irs national_office this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_3115 when it is filed plr-152614-07 except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences arising from taxpayer's or its subsidiaries' activities furthermore we express no opinion as to whether taxpayer is qualified to file the form_3115 under revproc_2002_9 and revproc_2007_14 or whether the requested change in accounting_method described above meets the requirements of those revenue procedures this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely john p moriarty branch chief branch income_tax accounting cc
